Name: Commission Implementing Regulation (EU) 2018/407 of 14 March 2018 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: iron, steel and other metal industries;  tariff policy
 Date Published: nan

 16.3.2018 EN Official Journal of the European Union L 74/6 COMMISSION IMPLEMENTING REGULATION (EU) 2018/407 of 14 March 2018 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (1), and in particular Article 57(4) and Article 58(2) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Council Regulation (EEC) No 2658/87 (2), it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information issued in respect of the goods concerned by this Regulation which does not conform to this Regulation may, for a certain period, continue to be invoked by the holder in accordance with Article 34(9) of Regulation (EU) No 952/2013. That period should be set at 3 months. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information which does not conform to this Regulation may continue to be invoked in accordance with Article 34(9) of Regulation (EU) No 952/2013 for a period of 3 months from the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 March 2018. For the Commission, On behalf of the President, Stephen QUEST Director-General Directorate-General for Taxation and Customs Union (1) OJ L 269, 10.10.2013, p. 1. (2) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). ANNEX Description of goods Classification (CN Code) Reasons (1) (2) (3) A product named brown fused alumina slag which is a by-product obtained during the production of ordinary electro-corundum in electric furnaces. The product is composed of the following ingredients (% by weight): 7202 29 90 Classification is determined by general rules 1 and 6 for the interpretation of the Combined Nomenclature, Note 3(a) to Chapter 26, Note 1(c) to Chapter 72, Subheading note 2 to Chapter 72 and by the wording of CN codes 7202 , 7202 29 and 7202 29 90 . Classification under heading 2620 is excluded because the product does not fulfil the requirements of Note 3(a) to Chapter 26. The chemical composition of this product fulfils the requirements of note 1(c) to Chapter 72, defining ferro-alloys, and of subheading note 2 to Chapter 72, defining ferro-alloys of heading 7202 . The two essential characteristics of this product, which are in line with description of ferro-alloys, are that this product is used in gravimetric separation of metal ores and is prepared in electric furnaces (see also the Harmonized System Explanatory Notes to heading 7202 , the fourth and sixth paragraphs). Because of the chemical composition of the product which allows its use in the gravimetric separation of metal ores by selective flotation, the product is to be classified under heading 7202 as a ferro-alloy. The product is therefore to be classified in CN code 7202 29 90 as other ferro-silicon alloy.  iron 75  silicon 15  titanium 5  aluminium 3  other metals 2 The product is used for concentrating metal ores by selective flotation in the gravimetric separation process.